                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

HAROLD BRYAN WILSON,

                     Plaintiff,                               8:16CV524

       vs.
                                                                ORDER
JASON GEERDES, in their Official
Capacity; SCOTT FRAKES, Director, in
their Official Capacity; TAGGART
BOYD, Warden, in their Official
Capacity; and MICHELE CAPPS, in her
official capacity as Warden of the
Nebraska State Penitentiary;

                     Defendants.

      On December 28, 2018, this court entered an amended progression order
setting certain deadlines. (See Filing No. 101). Since that time, Plaintiff Riley Nicole
Shadle’s Voluntary Motion to Dismiss has been granted, but Plaintiff Harold Bryan
Wilson’s claims against the defendants remain pending. (See Filing No. 107, Filing
No. 113).

      IT IS ORDERED:

      The deadline for cross-motions for summary judgment remains in effect.
Such motions shall be filed on or before March 14, 2019, with any response due
on or before April 15, 2019. No reply shall be filed absent leave of the court for
good cause shown. (See Filing No. 101))

      Dated this 15th day of February, 2019.

                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
